Case 1:18-cv-02519-RBK-KMW Document 37 Filed 04/27/20 Page 1 of 2 PageID: 297



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY
     ROBERT B. KUGLER                                             MITCHELL H. COHEN U.S. COURTHOUSE
UNITED STATES DISTRICT JUDGE                                          1 John F. Gerry Plaza – Room 6040
                                                                             Camden, NJ 08101
                                                                                 856-757-5019




April 24, 2020


TO: MICHAEL POREDA, ESQ.

Re: Gittens v. Scholtz, et al.
    Civil No. 18-2519 (RBK/KMW)


Dear Counsel:

      The Court has received your request for clarification as to the Court’s March 30, 2020,
Opinion & Order. As discussed in the Court’s earlier Opinion:

                 Service of the Complaint is now more than four months overdue,
                 and the Court finds that Plaintiff has not demonstrated good cause
                 to extend his time for service. Nevertheless, in consideration of
                 Plaintiff’s former pro se status, the Court will grant him a 14-day
                 extension to serve the Defendants.

                 Additionally, because Mr. Poreda now represents the Plaintiff, the
                 Court will instruct the Marshals Service to cease all further attempts
                 to serve the Defendants, beyond those, if any, that have already been
                 served. The Court does not find it appropriate to permit Mr. Poreda
                 to enjoy the same benefits as a duly appointed attorney from our pro
                 bono panel, unless and until the Court grants his motion to appoint
                 himself as pro bono counsel.

(ECF No. 34, at 2 (emphasis added)).

       Counsel entered a notice of appearance on behalf of Plaintiff before requesting to be
appointed as pro bono counsel and before receiving the Court’s approval to proceed as pro bono
counsel.

        That said, Counsel generously received the ability to utilize the United States Marshals
Service to effectuate service, from September 10, 2019, through March 30, 2020, far greater than
the 90-day time limit to effectuate service. See Fed. R. Civ. P. 4(c)(3) (stating that the Court must
order service by the Marshals “if the plaintiff is authorized to proceed in forma pauperis under 28
Case 1:18-cv-02519-RBK-KMW Document 37 Filed 04/27/20 Page 2 of 2 PageID: 298



U.S.C. § 1915”).

        Plaintiff’s time to serve, however, had long since expired, and the Court issued a notice of
call for dismissal. Because Plaintiff had “not demonstrated good cause to extend his time for
service,” and because, in the Court’s view, Counsel squandered his additional time to utilize the
Marshals Service,1 the Court provided Counsel with a limited opportunity to effectuate service on
his own, if he wished to proceed with this case. (ECF No. 34, at 2).

        Once again, Counsel offered no explanation for failing to serve the initial Complaint within
90 days or request an extension of time to effectuate service. Even if Counsel believed that the
filing of a motion to amend extended his time to effectuate service, he did not file the motion to
amend until December 24, 2019, nearly two months after his time to effectuate service had expired.

        To be clear, because Plaintiff had failed to show good cause “as to why this action should
not be dismissed” in response to the notice of call for dismissal, (ECF No. 30), the Court provided
him with a limited opportunity to effectuate service on the remaining Defendants, rather than
dismiss this matter.

       Thank you.


                                                      Very truly yours,

                                                      s/ Robert B. Kugler

                                                      ROBERT B. KUGLER
                                                      United States District Judge




       1
         It “appears that his attorney did not attempt to effectuate service, until January 31, 2020,
       when the Marshals issued a letter advising that Plaintiff had not completed the necessary
       forms to attempt service. (ECF No. 29). Nor does it appear, that Plaintiff had ever asked
       for an extension of time to effectuate service.” (ECF No. 34, at 2).
